                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

EJ LEJEUNE, individually and
on behalf of all others similarly
situated,

                                   Plaintiffs,

v.                                                                     Case No. 5:19-CV-0286-JKP

COBRA ACQUISITIONS LLC, et al.,

                                   Defendants.

                                                    ORDER

        The Court has under consideration Defendant Espada Logistics and Security Group,

LLC’s (“Espada”) Objections to Magistrate’s Order on Defendant’s Motion to Stay and Request

for Modifications (ECF No. 69).1 Through counsel, Plaintiff EJ LeJeune and the putative class

members have filed a response to the objections. See ECF No. 71. Espada has filed a reply brief.

See ECF No. 74.

        The objections relate to an order dated December 2, 2019, (ECF No. 64) that denied a

Motion to Stay Proceedings in light of Currently Pending Arbitration (ECF No. 53). The parties

agree that it was proper for the Magistrate Judge to rule on the filing as a non-dispositive matter.

            I. AUTHORITY OF MAGISTRATE JUDGE AND STANDARD OF REVIEW

        Section 636(b)(1)(A) of Title 28 of the United States Code permits district judges to “des-

ignate a magistrate judge to hear and determine any pretrial matter pending before the court,”

except for specifically listed motions that are not at issue here. The district judge may review and

1
 Although Defendant refers to a “Magistrate’s” order, the enactment of the Magistrate Judge’s Act, which became
effective on December 1, 1990, changed references of “United States magistrate” to “United States magistrate
judge.” See 28 U.S.C. § 631 (historical and statutory notes). Consequently, proper usage requires more than simply
referring to an individual as a magistrate or United States Magistrate. Each individual appointed as a United States
Magistrate Judge is entitled to be properly referred to as a judge.
reconsider any pretrial matter decided by a magistrate judge under the authority of subparagraph

(A) when “it has been shown that the magistrate judge’s order is clearly erroneous or contrary to

law.” 28 U.S.C. § 636(b)(1)(A).

        Rule 72(a) of the Federal Rules of Civil Procedure provides further guidance as to re-

viewing non-dispositive pretrial orders of magistrate judges. It establishes a fourteen-day period

for parties to object to such orders. And it mandates that the district judge “consider timely ob-

jections and modify or set aside any part of the order that is clearly erroneous or is contrary to

law.”

        Rule 72(a) and § 636(b)(1)(A) set out a “highly deferential standard [that] requires the

court to affirm the decision of the magistrate judge unless ‘on the entire evidence [the court] is

left with a definite and firm conviction that a mistake has been committed.’” Baylor Health Care

Sys. v. Equitable Plan Servs., Inc., 955 F. Supp. 2d 678, 689 (N.D. Tex. 2013) (quoting United

States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)); accord Gomez v. Ford Motor Co., No.

5:15-CV-866-DAE, 2017 WL 5201797, at *2 (W.D. Tex. Apr. 27, 2017) (same). With respect to

reviewing a non-dispositive order of a magistrate judge, the following principles apply:

        The clearly erroneous standard applies to the factual components of the magistrate
        judge’s decision. The district court may not disturb a factual finding of the magis-
        trate judge unless, although there is evidence to support it, the reviewing court is
        left with the definite and firm conviction that a mistake has been committed. If a
        magistrate judge’s account of the evidence is plausible in light of the record
        viewed in its entirety, a district judge may not reverse it. The legal conclusions of
        the magistrate judge are reviewable de novo, and the district judge reverses if the
        magistrate judge erred in some respect in [his or her] legal conclusions. [T]he
        abuse of discretion standard governs review of that vast area of choice that re-
        mains to the [magistrate judge] who has properly applied the law to fact findings
        that are not clearly erroneous.

Baylor Health Care Sys., 955 F. Supp. 2d at 689 (omitting citations and internal quotation marks

while quoting Arters v. Univision Radio Broadcasting TX, L.P., No. 3:07-CV-0957-D, 2009 WL

1313285, at *2 (N.D. Tex. May 12, 2009)). The clearly erroneous standard of review “does not
                                                 2
entitle the court to reverse or reconsider the order simply because it would or could decide the

matter differently.” Gomez, 2017 WL 5201797, at *2 (citing Guzman v. Hacienda Records &

Recording Studio, Inc., 808 F.3d 1031, 1036 (5th Cir. 2015)). To the contrary, “the great defer-

ence owed to the [magistrate] judge’s findings compels the conclusion that [w]here there are two

permissible views of the evidence, the factfinder’s choice between them cannot be clearly erro-

neous.” Guzman, 808 F.3d at 1036 (citations and internal quotation marks omitted).

       Consistent with § 636(b)(1) and Rule 72(a), the Court reviews the order entered by the

Magistrate Judge and the objections thereto.

                                  II. MAGISTRATE JUDGE ORDER

       Pursuant to the Federal Arbitration Act, 9 U.S.C. § 3, and the Convention on the Recog-

nition and Enforcement of Foreign Arbitral Awards, 9 U.S.C. § 208, Espada moved to stay the

proceedings in this case pending resolution of currently pending arbitration it commenced

against LeJeune in London, England. See Mot. Stay at 1-3. Citing § 3, it argues that, “[b]ecause

there exists an issue referable to arbitration under a written arbitration agreement, the Court must

stay the trial of this action and all proceedings herein until the arbitration has been had in accord-

ance with the terms of the agreement.” Id. at 4.

       On December 2, 2019, the Magistrate Judge denied the motion for stay after a hearing.

See Order (ECF No. 64). She recognized that “Espada moves for an order staying all proceedings

in this case so that an arbitrator in London can adjudicate the overtime claims raised in this suit.”

Id. at 4. She further recognized that (1) LeJeune is a Louisiana resident, (2) Espada is a Texas-

based company, (3) those parties executed two Independent Contractor Service Agreements that

both contain identical arbitration provisions, (4) those agreements require that arbitration be con-

ducted in accordance with terms of the London Maritime Arbitrators Association (“LMAA”)



                                                   3
current at the commencement of arbitration proceedings; (5) Espada commenced arbitration pro-

ceedings in London, (6) the motion to stay relies on the enforceability of the arbitration provi-

sion, (7) the Federal Arbitration Act (“FAA”) imposes a presumption favoring arbitration but

such presumption arises only after the party seeking arbitration proves that a valid arbitration

agreement exists, and (8) the Convention on the Recognition and Enforcement of Foreign Arbi-

tral Awards of June 10, 1958 governs arbitration agreements designating an international forum.

Id. at 4-5.

        The Magistrate Judge found the arbitration agreement unenforceable as currently written

because it violates 9 U.S.C. § 202 in that it bears no reasonable relation to a foreign state, inde-

pendent of the arbitration clause itself. Id. at 5-8. She next found that the Court lacks authority to

rewrite the international arbitration clause at issue because Espada had not shown that the con-

tractual arbitration location was merely a minor consideration and that the essence of the bargain

was to engage in arbitration. Id. at 9-10. In making that finding, the Magistrate Judge relied on

and applied National Iranian Oil Co. v. Ashland Oil, Inc. [hereinafter NIOC], 817 F.2d 326 (5th

Cir. 1987). See id.

        As stated in NIOC, whether an “agreement to arbitrate is entire or severable turns on the

parties’ intent at the time of the agreement was executed, as determined from the language of the

contract and the surrounding circumstances.” 817 F.2d at 333. The party seeking to arbitrate

must “show that the essence, the essential term, of the bargain was to arbitrate, while the situs of

the arbitration was merely a minor consideration.” Id. In addition, even if a clause is severable,

the proponent of arbitration must show “how the parties intended to arbitrate” in the forum of the

lawsuit. Id. at 334.




                                                  4
                                           III. OBJECTIONS

       Defendant Espada objects to and asks the Court to set aside part of the Magistrate Judge’s

order dated December 2, 2019. Espada objects that the Magistrate Judge (1) refused to find an

enforceable arbitration agreement by severing unenforceable provisions; (2) improperly relied on

or misapplied NIOC, which Espada argues “is premised on fundamentally different facts” that

are not reconciled with the Magistrate Judge’s ruling; and (3) failed to address the fact that two

separate severability provisions exist in the contract between the parties and that the parties

agreed to arbitration rules that liberally permit revisions of arbitral details such as situs and

choice of law. See ECF No. 69.

       Espada does not object to any particular factual finding of the Magistrate Judge. Nor does

Espada object to the Magistrate Judge’s legal conclusion that the arbitration agreement at issue is

unenforceable in its current form. It instead disagrees with the Magistrate Judge declining to sev-

er portions of the arbitration provision to make it enforceable. This disagreement stems from its

view that the Magistrate Judge ignored clear evidence showing that the intent was to arbitrate

even if that meant severing part of the arbitration agreement.

       Espada quarrels with the Magistrate Judge’s view of the briefing that Espada had made

no showing that the essence of the arbitration provision was the requirement of arbitration itself

rather than arbitration specifically in London under English law. Although Espada suggests that

the Magistrate Judge ignored material evidence, the issued order belies such suggestion. Not on-

ly did the Magistrate Judge conduct a hearing on the motion, but she considered the briefing of

the parties, the governing law, and the entirety of the case file in reaching her decision to deny

the motion to stay. The Magistrate Judge’s order reflects thorough consideration of the requested

stay. That a court order may not specifically recite every argument, statement, or evidentiary



                                                 5
submission is simply the practical effect of a court ruling on a pending motion. It is often imprac-

tical to expect an all-encompassing recitation of each material statement, argument, or submis-

sion.

         Because Espada has not objected to the Magistrate Judge’s finding that the arbitration

agreement is unenforceable, that finding is not at issue. Espada’s objections concern the Magis-

trate Judge’s finding that the Court lacks authority to rewrite the international arbitration clause

at issue and the application of NIOC on the facts of this case.2 It contends that it has shown that

the essence of the bargain was to arbitrate by identifying two separate severability provisions and

the parties’ agreement to apply arbitration rules that liberally allow for revision of arbitral details

such as arbitration location and choice of law.

         Based on her review of all the matters before her, the Magistrate Judge found that the

contractual arbitration location was more than a minor consideration in the bargain for arbitra-

tion. While the relevant agreements included severability provisions and the parties agreed to

arbitration rules that liberally allow for revision, the Court is confident that the Magistrate Judge

considered all such matters when concluding that Espada had not shown the bargain’s essence

was to engage in arbitration. Notably, application of the LMAA arbitration rules to which the

parties agreed to apply appears to support the Magistrate Judge’s finding rather than detract from

it. As was the case in NIOC, the importance of foreign law, a foreign location for arbitration, and

application of foreign arbitration rules is self-evident from the language of the contractual

agreements. And that importance belies Espada’s stance that the foreign law and location for ar-



2
 The Court rejects Espada’s position that the Magistrate Judge broadly held that courts may never rewrite an interna-
tional arbitration clause. Reading the order, as a whole, shows that the Magistrate Judge found an inability to rewrite
the contract specifically because Espada had not satisfied the requirement set out in NIOC. Nevertheless, under the
principles set out in that case, the inclusion of a foreign situs for arbitration in addition to the application of foreign
law in an arbitration provision may provide a sizeable obstacle for a party later seeking to show that such matters
were minor considerations.

                                                            6
bitration were minor considerations. In any event, the Court sees no clearly erroneous factual

component of the Magistrate Judge’s finding. Nor does it perceive any legal error or abuse of

discretion in finding that Espada had not made the showing required by NIOC.

         The Court, furthermore, has reviewed NIOC and the Magistrate Judge’s order and finds

no legal error in applying the principles of that case to the facts of this case. While there are

some factual dissimilarities between the facts here and those in NIOC, the Court finds no legal

error in applying that case when there is no binding precedent that more directly applies. Espada

provides no such binding precedent to apply. It instead provides two cases from the Southern

District of Texas which it contends exhibit the correct result. Neither case, however, involves

application of foreign law in a foreign situs chosen for arbitration. Nor does either case require

consideration of any aspect of the Convention. These are important, if not essential, factors in

deciding whether to apply the principles set out in NIOC. Moreover, it is the essence of discre-

tion to determine which case to apply when there is no binding authority directly on point.3 See

Commodities Exp. Co. v. Detroit Int’l Bridge Co., 695 F.3d 518, 528 (6th Cir. 2012) (addressing

non-binding state decision).

         Similarly, it is often a matter of discretion whether to apply an otherwise binding case

when there are factual differences. Some factual differences simply make no legal difference to a

case’s applicability and in those circumstances, there may be legal error or an abuse of discretion

in not applying the case. But when factual differences may or may not make a legal difference,

judges exercise their discretion as to whether to apply the case. Because the Magistrate Judge

applied NIOC, it does not matter for purposes of this review whether she concluded that the fac-

3
 The Court notes that, in a recently filed motion to compel arbitration, Espada essentially reiterates many of its ob-
jections to the Magistrate Judge’s ruling on the motion to stay and includes other cases that it submits as binding
precedent. But none of the cited authorities involve an international arbitration provision or severance of any provi-
sion for a foreign location for arbitration or application of foreign law. The newly cited caselaw does not render the
Magistrate Judge’s decision to apply NIOC erroneous – either factually or legally.

                                                          7
tual differences simply make no legal difference to the applicability of that case or whether she

recognized that such differences could make a difference in some cases, but through the exercise

of her discretion she concluded that they make no difference here.

       In this instance, it was certainly within the discretion of the Magistrate Judge to apply

NIOC to the present facts. The Court disagrees that the facts in NIOC are so different than those

in this case such that the Magistrate Judge committed any factual or legal error in applying it. To

the contrary, with respect to severing portions of the arbitration provision, the Magistrate Judge

reasonably relied on NIOC to decline to sever and rewrite the arbitration agreement.

       Espada expresses confusion as to whether the Magistrate Judge holds the Convention

completely inapplicable or merely unavailable to compel arbitration. It contends that, if the Con-

vention does not apply, then the FAA applies, and the two have overlapping coverage to the ex-

tent they do not conflict.

       The Magistrate Judge recognized the applicability of the FAA. The FAA, furthermore,

provides for staying proceedings when an issue is “referable to arbitration.” See 9 U.S.C. § 3.

And such stay would be “until such arbitration has been had in accordance with the terms of the

agreement.” See id. Similarly, when addressing a motion to compel arbitration, “the court shall

make an order directing the parties to proceed to arbitration in accordance with the terms of the

agreement. The hearing and proceedings, under such agreement, shall be within the district in

which the petition for an order directing such arbitration is filed.” See id. § 4.

       Given the unenforceability of the arbitration provision as found by the Magistrate Judge

and lack of legal error or abuse of discretion regarding the decision not to sever or rewrite that

provision, the Court finds no basis to disturb the Magistrate Judge’s order. As was the case in

NIOC, no party has informed the Court as to how the parties intended to arbitrate other than in



                                                   8
the foreign location. Nothing indicates that the contract contemplates arbitration in Texas. In

light of the application of NIOC to the facts of this case there is no basis for a stay under the

Convention or the FAA.

       Moreover, entry of a stay pending arbitration in Texas is contrary to the express request

of Espada for a stay. Through its motion, Espada simply requests a stay based upon “currently

pending arbitration.” There is no Texas arbitration pending involving the parties. The only pend-

ing arbitration proceedings are in England where Espada initiated them, but until recently, had

not sought to compel LeJeune to participate in arbitration.

                                           IV. CONCLUSION

       In summary, under the highly deferential standard of review set out in Rule 72(a) and 28

U.S.C. § 636(b)(1)(A), the Court, after reviewing all relevant material, has no definite or firm

conviction that the Magistrate Judge committed any factual mistake on the motion for stay. After

conducting a de novo review of the legal conclusions objected to by Espada, the Court finds no

error. And for that vast area within the discretion of the Magistrate Judge, the Court discerns no

abuse of discretion. In short, it finds nothing in the order either clearly erroneous or contrary to

law. Accordingly, it OVERRULES Defendant Espada Logistics and Security Group, LLC’s Ob-

jections to Magistrate’s Order on Defendant’s Motion to Stay and Request for Modifications

(ECF No. 69).

       SIGNED this 16th day of January, 2020.




                                              JASON PULLIAM
                                              UNITED STATES DISTRICT JUDGE




                                                 9
